Citation Nr: 0840467	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  03-05 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
right shoulder disorder.  

2.  Entitlement to service connection for facial acne.

3.  Entitlement to service connection for bipolar disorder, 
claimed as major depression.

4.  Entitlement to service connection for gastritis, claimed 
as gastroesophageal reflux disease, as secondary to 
medication for service-connected disabilities.  

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from July 
19, 1976 to August 9, 1976, and in the Army from September 
1977 to June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  A videoconference hearing 
had been held in September 2006 by a Board member who is no 
longer employed by the Board.  The veteran indicated in 
September 2008 that he does not wish to appear for another 
hearing.  The Board rendered final decisions on other issues 
and remanded the issues currently for consideration to the RO 
in December 2006.  

The issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
allergic rhinitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's right shoulder has X-ray evidence of 
arthritis and painful motion.  

2.  Acne was probably manifest during the veteran's first 
period of service and has resulted in facial scarring.  

3.  The veteran's currently diagnosed bipolar disorder was 
probably manifest during his second period of service.

4.  The veteran has gastritis which was caused by 
Ziprasidone, which he was taking for his service-connected 
bipolar disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not higher, for 
a right shoulder disorder, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5203-5003 (2008).

2.  The criteria for service connection for facial acne are 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The criteria for service connection for bipolar disorder, 
claimed as major depression, are met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for service connection for gastritis are 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43. 

The RO did not adequately describe the evidence needed to 
support the veteran's claim but in February 2007 it 
identified what evidence VA had collected and was collecting, 
requested the veteran to send in particular documents and 
information, identified what evidence (including lay 
statements and medical evidence) might be helpful in 
establishing his claim, and invited the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
February 2007 letter.  At the November 2000, April 2005, and 
June 2007 VA examinations, he was asked about his right 
shoulder symptoms and the effects they had on him.  Moreover, 
the examiners examined the veteran and reported information 
sufficient to rate the right shoulder disorder under the 
rating criteria.  Thus, notwithstanding the lack of notice, 
the veteran provided the required evidence.  The veteran thus 
had a meaningful opportunity to participate in the 
adjudication process, so the veteran was not prejudiced by 
the delay in receiving all required notice.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  The claim was readjudicated in the September 
2007 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a supplemental statement of the case, is 
sufficient to cure a timing defect).

For the service connection claims, the duty to notify was 
satisfied through a February 2007 letter to the veteran that 
addressed all three notice elements.  The letter informed the 
veteran of the evidence required to substantiate the claims 
and of the veteran's and VA's respective duties for obtaining 
evidence.

The veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication. 

The veteran was notified of effective dates for ratings and 
degrees of disability in March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and examined the veteran in November 2000, 
April 2005, and June 2007.  Social Security Administration 
records were obtained.  VA has satisfied its assistance 
duties.

I.  Right shoulder

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, beyond the benefit that is being granted 
in this decision, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
further staged ratings are not warranted.  

The veteran appeals the RO's denial of a compensable rating 
for right shoulder disorder.  The RO has the disability rated 
under Diagnostic Code 5299-5203.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.  Under Diagnostic Code 5203, a 
compensable rating can be assigned if there is dislocation, 
malunion, or nonunion of the scapula or clavicle.  That code 
also indicates that clavicle or scapula impairment can be 
rated based on impairment of function of the contiguous 
joint.  Diagnostic Code 5201 permits a 20 percent rating when 
there is limitation of motion of the arm to the shoulder 
level.  

If there is X-ray evidence of arthritis and painful motion, a 
10 percent rating may be assigned for the joint.  
38 C.F.R. § 4.59, 4.71a, and Diagnostic Code 5003.  
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Dislocation, malunion, or nonunion of the scapula or clavicle 
is not claimed or shown, so a compensable rating under 
Diagnostic Code 5203 is not warranted.  

Normal shoulder range of motion is 90 degrees of internal and 
external rotation and 180 degrees of forward elevation and 
abduction.  38 C.F.R. § 4.71, Plate I (2008).

Diagnostic Code 5201 permits a 20 percent rating when there 
is limitation of motion of the arm to the shoulder level.  
The veteran does not have this.  The VA examinations in 
November 2000, April 2005, and June 2007 revealed that his 
motion was possible well beyond the shoulder level.  His 
motion was normal except for weakness on examination in 2000.  
It was completely normal but there was X-ray evidence of 
acromioclavicular joint arthritis on VA examination in April 
2005.  The veteran's right shoulder subacromial bursa was 
tender on VA examination in 2007.  The veteran's right 
shoulder had a full range of motion but there was pain on 
forward flexion from 145 degrees, and on abduction from 140 
degrees.  Accordingly, a 20 percent rating is not warranted 
under Diagnostic Code 5201.  However, the medical evidence 
shows X-ray evidence of arthritis, as well as painful motion.  
Accordingly, in light of 38 C.F.R. § 4.59, 4.71a, and 
Diagnostic Code 5003, a 10 percent rating should be assigned 
for X-ray evidence of arthritis and painful motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The Code 
should be switched to Diagnostic Code 5203-5003, since the 
veteran has arthritis and that is what Diagnostic Code 5003 
is for.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc).

II.  Service connection claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of 
a service connected disease or injury, and not due to the 
natural progress of the nonservice connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the non-service connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.

Facial acne

In February and August 1976 service reports of medical 
history, the veteran denied having skin disease.  On service 
examination in April 1977, mild facial acne was clinically 
noted.  The veteran requested treatment for acne in November 
1980.  Moderate acne without cysts was found.  The veteran's 
skin was normal on service examination in March 1983.  He 
denied skin disease on service examination in November 1985, 
and his skin was normal at that time.  

On VA examination in October 1986, the veteran's skin had no 
lesions or abnormal growths.  

In March 1995, the veteran indicated that he had severe acne 
during basic training for his first period of service, and 
that it was aggravated during his second period of service.  
His mother indicated that he never had acne until basic 
training, and then broke out terribly.  During an April 1996 
hearing, the veteran testified that acne had its onset during 
his initial service.  He had received samples of Retin-A for 
a while after service from his wife, who had worked for a 
dermatologist.  

A history of acne with residual superficial acne scars 
presently was diagnosed on VA examination in May 1996. 

In November 2000, C.D. stated that the veteran had broken out 
with severe acne on discharge from his first period of 
service.  The acne lasted for 5 or 6 months before it cleared 
up and left scarring.  

On VA examination in June 2007, the veteran claimed that he 
developed acne in basic training while he was in the air 
force for 21 days.  He claims it was secondary to shaving for 
the first time, exercise, and a change in diet that caused 
him to get severe acne breakouts resulting in scarring.  He 
was discharged, then joined the army a year later, and had 
mild acne scarring and was still getting breakouts during the 
army.  He was placed on tetracycline and used numerous over 
the counter products.  He currently had scarring from acne.  
The examiner reported that the veteran had pictures from high 
school prior to basic training which showed no acne scarring 
and pictures taken a year later after basic training showing 
acne scarring, proving that he had no acne scarring prior to 
his enrollment in the army.  The examiner indicated that acne 
scarring was at least likely worsened by time spent in the 
air force and army.  

Given the little time between the veteran's discharge from 
his first period of service and his enlistment examination 
for his second period of service, the scars noted then, the 
photographs of record, and the histories reported of acne 
starting after the veteran started basic training, shaving, 
and exercising during his first period of service, the Board 
will accept that the veteran's acne had its onset during his 
first period of service, and that he has scars related to 
such acne.  In light of the above, service connection will be 
granted for facial acne.  

Psychiatric disorder

Service medical records show an outpatient psychiatry 
consultation in March 1984.  The referral indicates that the 
veteran's chief complaints were marital, unit, and social 
problems.  He was involved in a sexual harassment charge and 
had had suicidal and homicidal ideations for one month, and 
his wife and children had multiple medical problems.  He had 
had some inappropriate social actions and had some rigid 
thinking patterns and may have been pending chapter actions.  
The provisional diagnoses were possible personality disorder 
and possible manic depressive illness.  The psychiatrist who 
evaluated the veteran after the referral indicated that on 
present examination, there was no evidence of psychosis or 
suicidal or homicidal ideations.  The veteran was to return 
for reevaluation as indicated.  

On service discharge examination in November 1985, the 
veteran reported that he had had depression or excessive 
worry and nervous trouble.  On clinical evaluation, he was 
psychiatrically normal.  

On VA examination in October 1986, the veteran responded 
appropriately to questions for psychiatric and personality 
examination, and he was oriented times three and had intact 
memory.  

On VA evaluation in January 1996, the veteran stated that he 
had been having problems over the last few months.  He was 
having feelings of depression, crying spells, poor energy, 
hypersomnia, and never feeling rested.  He also reported poor 
concentration.  He had been in the air force in 1976, but 
broke that contract due to being too nervous and high strung.  
The assessment was depression; rule out major depression 
verses adjustment disorder.  There was also a history of 
dysthymia.  Depression was assessed in July 1996.  In 2000 
and 2001, major depressive reaction and moderate major 
depression were assessed.  

On VA examination June 2007, the veteran was diagnosed with 
bipolar disorder and personality disorder.  In response to 
the question of whether it was at least as likely as not that 
any of the veteran's current psychiatric disorder was related 
to service or a service-connected disability, the examiner 
indicated that he could not resolve that issue without 
resorting to mere speculation.  

Service connection can not be granted for a personality 
disorder.  38 C.F.R. § 3.303(c).  However, service connection 
can be granted for bipolar disorder, which is also shown.  In 
this case, there is a reasonable doubt as to whether the 
veteran had bipolar disorder in service.  Manic depression 
(the same thing) was suspected in service.  Since it was 
suspected then and is now clearly diagnosed, it is clear that 
he has it.  The Board will concede that it was manifest in 
service because it was suspected then and he has it now.  In 
light of the above, service connection is warranted for 
bipolar disorder.  

Gastritis claimed as gastroesophageal reflux disease 

The veteran had an episode of enteritis with gastritis in 
service in April 1983.  His abdomen had mild diffuse 
tenderness.  On service discharge examination in November 
1985, his digestive system was normal.  

A VA examiner in June 2007 found the veteran to have 
gastritis instead of gastroesophageal reflux disease, and 
indicated that it was at least as likely as not caused by 
Ziprasidone, which the veteran was taking for his 
service-connected psychiatric disorder, according to a VA 
psychiatric examination of the same date.  The gastritis 
examiner stated that Ziprasidone is known to cause mild 
gastritis when taken on an empty stomach.  

It appears that the veteran's one in-service episode of 
gastritis resolved without residuals, as his digestive system 
was normal on service discharge examination in November 1985 
and his current gastritis has not been related to service.  
However, he now has gastritis which the VA examiner in June 
2007 indicated was at least as likely as not caused by his 
use of Ziprasidone.  Since Ziprasidone for his 
service-connected bipolar disorder has caused his current 
gastritis, secondary service connection is warranted for 
gastritis, secondary to medication for his service-connected 
bipolar disorder.  


ORDER

A 10 percent rating for a right shoulder disorder is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Service connection for facial acne is granted.

Service connection for bipolar disorder, claimed as major 
depressive disorder, is granted.

Service connection for gastritis as secondary to medication 
for service-connected bipolar disorder is granted.


REMAND

Allergic rhinitis

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The RO denied service connection for allergic rhinitis in 
January 1996.  At that time, there had been an impression of 
allergic like rhinitis in service in January 1978.  On 
service discharge examination in November 1985, the veteran 
indicated that he was taking Entex for a sinus problem and he 
reported a history of hay fever as well.  The examiner found 
his nose and sinuses to be normal clinically.  On VA 
examination in October 1986, the veteran's nose and sinuses 
were normal.  The first post-service diagnosis of allergic 
rhinitis was on VA examination in November 1995.  

In January 1996, the RO found that the veteran's allergic 
rhinitis did not occur in and was not caused by service.  
That decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Since the 
application to reopen was received in 2000, the issue of 
whether evidence is "new and material" is analyzed under old 
38 C.F.R. § 3.156(a) (2001), and requires a three-step test.  
The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  Evidence is probative when it "tend[s] to 
prove, or actually prove[es] an issue."  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  Secondly, the evidence must be 
shown to be actually "new," that is, not of record when the 
last final decision denying the claim was made.  See Evans, 9 
Vet. App. at 283; Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  The final question is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  Hodge, 155 
F.3d at 1363.  New evidence will be presumed credible at this 
point solely for the purpose of determining whether a claim 
should be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  

The Board remanded the case to the RO in December 2006 to 
give the veteran the notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), followed by subsequent readjudication.  
The Board advised the RO to tell the veteran what evidence 
was necessary to substantiate his claim for service 
connection for allergic rhinitis in light of old 
38 C.F.R. § 3.156 (2001).  The notice the RO provided the 
veteran advised him of the definition of new and material 
evidence under new 38 C.F.R. § 3.156, which is not 
applicable.  The RO also advised the veteran that the 
September 2001 RO decision is final, which is not true.  The 
September 2001 decision is the one currently on appeal.  
Subsequently, in September 2007, the RO told the veteran that 
he had to submit new and material evidence to reopen the 
claim denied in September 2001, which is not true.  Instead, 
the veteran has to submit new and material evidence to reopen 
the claim denied in January 1996.  The RO also adjudicated 
the claim in September 2007 under new 38 C.F.R. § 3.156, 
which, again, is not applicable.  Remand is required.  
Compliance with a Board remand is not discretionary, so when 
an RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be furnished 
with a new VCAA notice letter 
identifying the evidence necessary to 
substantiate the claim for service 
connection for allergic rhinitis in 
light of old 38 C.F.R. § 3.156 (2001), 
and the respective obligations of VA 
and the veteran in obtaining that 
evidence.  The RO is reminded that the 
last final denial of the claim was in 
January 1996.  

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added 
to the record, and the provisions of 
old 38 C.F.R. § 3.156 (2001), with 
finality of only the January 1996 
rating decision.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative, if any, should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


